DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Penny Slicer on 5/16/2022.

The application has been amended as follows: 
	With regard to claim 12: In line 5, delete the limitation “defined as five passenger tires for each one commercial vehicle tire and one agricultural tire”.

Allowable Subject Matter
Claims 1-5, 8-16, 20, 23, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dependent claim 1 is drawn to a method for converting tires into pelletized, recovered carbon black.
The closest prior art of record is Solbakken et al. (US 4,284,616).
Solbakken is silent to “selecting a set of tires comprising car tires and truck tires such that the set of tires comprises approximately 60-85% by weight tire rubber from car tires, and approximately 15-40% by weight tire rubber from truck tires,” wherein “said selecting step comprises selecting the set of tires to achieve a percentage of an inorganic material within the volume of carbonaceous material, the percentage of an inorganic material being selected from the group consisting of (i) less than twenty percent of sulfur by weight, (ii) less than five percent of silica by weight, and (iii) less than twenty percent of sulfur by weight and less than five percent of silica by weight,” as required by claim 1.
Claim 1 clearly establishes that the specified tire ratio is significant by requiring that “said selecting step comprises selecting the set of tires to achieve a percentage of an inorganic material within the volume of carbonaceous material, the percentage of an inorganic material being selected from the group consisting of (i) less than twenty percent of sulfur by weight, (ii) less than five percent of silica by weight, and (iii) less than twenty percent of sulfur by weight and less than five percent of silica by weight.” There is no teaching or suggestion in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight, and/or silica content in the volume of tire rubber segments to less than five percent by weight.
For the reasons set forth above, claim 1 and its dependents are novel and non-obvious over the prior art of record.
Independent Claim 12 is drawn to a method for converting tires into pelletized, recovered carbon black.
The closest prior art of record is Solbakken et al. (US 4,284,616).
Solbakken is silent to “shredding a set of tires into a volume of tire rubber segments, the set of tires selected from a group consisting of agricultural tires, commercial vehicle tires, and passenger tires according to a specified tire ratio,” wherein “the specified tire ratio is selected to limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight,” as required by claim 12.
Claim 12 clearly establishes that the specified tire ratio is significant by requiring that “the specified tire ratio is selected to limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight”. There is no teaching or suggestion in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to “limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight”.
It is noted that Solbakken teaches obtaining a carbon black product (pyroblack 7007) that has a sulfur content of less than 2.04 (Table III, Column 2 Lines 45-68). This teaching at least suggests that the method of Solbakken limits the sulfur content in the volume of tire rubber segments to less than twenty percent by weight. However, Solbakken does not teach or suggest processing a “set of tires selected from a group consisting of agricultural tires, commercial vehicle tires, and passenger tires according to a specified tire ratio”. Also, as stated above, there is nothing in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to “limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight”.
For the reasons set forth above, claim 12 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772